Case: 20-20122     Document: 00516002239         Page: 1    Date Filed: 09/02/2021




             United States Court of Appeals
                  for the Fifth Circuit                              United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     September 2, 2021
                                  No. 20-20122
                                                                       Lyle W. Cayce
                                                                            Clerk
   HM International, L.L.C.,

                                                           Plaintiff—Appellant,

                                      versus

   Twin City Fire Insurance Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                               No. 4:17-CV-111


   Before Owen, Chief Judge, Smith and Graves, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          The district court granted Twin City Fire Insurance Company
   (“Twin City”) summary judgment on the claim of HM International, L.L.C.
   (“HMI”), that Twin City had breached its duty to indemnify. The court
   interpreted the policy as not covering settlement payments made after limita-
   tions for the underlying negligent conduct had expired. But properly inter-
   preted, the policy does cover such settlement payments. We vacate and
   remand.
Case: 20-20122          Document: 00516002239              Page: 2        Date Filed: 09/02/2021




                                           No. 20-20122


                                                 I.
           This insurance dispute arises out of the settlement of a threatened
   negligence suit against HMI, which provides various accounting and financial
   services for Greg and Kathy Geib. On January 12, 2015, HMI’s CFO re-
   ceived an email from a fraudster purporting to be Greg Geib, instructing HMI
   to wire transfer $1 million to another bank account. HMI, unfortunately,
   executed the order, causing the Geibs to lose the $1 million, much of which
   they have been unable to recover. The fraud was discovered two days later
   when the fraudster attempted the scheme a second time, prompting HMI to
   contact Greg Geib to confirm the transfer request.
           Three months later, the Geibs’ attorney sent HMI a letter accusing it
   of negligence and demanding that HMI compensate the Geibs for their loss.
   HMI notified Twin City, its insurer, of the letter and requested that Twin
   City provide a defense and indemnification per the Directors, Officers, and
   Entity Liability Coverage (“D&O Policy”) held by HMI’s parent company. 1
   The details of that policy are discussed infra, but, in short, the policy requires
   the insurer to defend and indemnify certain threatened and actual lawsuits
   against the insured.
           Twin City declined to defend HMI, citing two exclusions to the D&O
   policy. Shortly thereafter, HMI sued Twin City for breach of the insurance
   contract. The Geibs joined the lawsuit as plaintiffs against Twin City, assert-
   ing that a different part of the insurance policy separately covered them. 2
           While the litigation against Twin City was ongoing, HMI and the
   Geibs settled their dispute. HMI paid the Geibs $470,000 and received a


           1
            Coverage under other parts of the insurance policy were initially at issue, but only
   coverage under the D&O Policy remains disputed.
           2
               That claim has been dismissed and is no longer at issue.




                                                  2
Case: 20-20122       Document: 00516002239         Page: 3   Date Filed: 09/02/2021




                                    No. 20-20122


   complete release from any liability and the right to pursue recovery of the
   stolen funds. The Geibs never filed their threatened negligence suit against
   HMI. And the settlement occurred more than two years after the Geibs’
   negligence claim accrued, so limitations had run.
            After discovery, both HMI and Twin City moved for summary judg-
   ment. Among other contentions, Twin City theorized that it does not have
   to indemnify HMI for its settlement payment to the Geibs because the policy
   does not cover settlements made after the limitations period had run. The
   district court agreed with Twin City’s interpretation of the policy and
   granted it summary judgment on HMI’s claim for breach of the duty to
   indemnify. Later, on a motion to reconsider, the district court granted HMI
   summary judgment on its claim for breach of the duty to defend, a decision
   that Twin City did not cross-appeal. HMI then voluntarily dismissed its
   remaining claims with prejudice and appealed the district court’s grant of
   summary judgment to Twin City. Our review is de novo. Davis v. Fernandez,
   798 F.3d 290, 292 (5th Cir. 2015).

                                         II.
            Under Texas law, insurance policies are interpreted “under the well-
   established rules of contract construction.” Great Am. Ins. Co. v. Primo,
   512 S.W.3d 890, 892 (Tex. 2017). “[E]very contract should be interpreted
   as a whole and in accordance with the plain meaning of its terms.” Id. Courts
   are to “assign terms their ordinary and generally accepted meaning unless
   the contract directs otherwise.” Id. at 893. The policy should be interpreted
   so that “no provision is rendered meaningless,” and courts must “refuse to
   insert language or provisions the parties did not use.” Id. If the policy is
   ambiguous, then it is to be “interpreted in favor of coverage.” Gilbert Tex.
   Constr., L.P. v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 133 (Tex.
   2010).




                                          3
Case: 20-20122      Document: 00516002239            Page: 4      Date Filed: 09/02/2021




                                      No. 20-20122


          The D&O Policy says that “the Insurer shall pay Loss on behalf of an
   Insured Entity resulting from an Entity Claim first made against such Insured
   Entity during the Policy Period or Extended Reporting Period, if applicable,
   for a Wrongful Act by an Insured Entity.” (Emphasis added.) The policy
   defines a number of those terms, as well as some terms used in those
   definitions:

          • “Loss” is defined as “Defense Costs and Damages.”
          • “Damages” is defined as “the amounts, other than Defense
              Costs, that the Insureds are legally liable to pay solely as a result of a
              Claim covered by this Liability Coverage Part, including: . . .
              settlement amounts.” (Emphasis added.)
          • “Claim” is defined to include any “Entity Claim.”
          • “Entity Claim” is defined to be any of the following things
             asserted against an Insured Entity:
                  o A “written demand for monetary damages or other civil
                     non-monetary relief commenced by the receipt of such
                     demand”;
                  o A “civil proceeding, including arbitration or other alterna-
                     tive dispute proceeding, commenced by the service of a
                     complaint, filing of a demand for arbitration, or similar
                     pleading”;
                  o A “criminal proceeding commenced by the return of an
                     indictment, or formal administrative or regulatory proceed-
                     ing commenced by the filing of a notice of charges, or simi-
                     lar document.”
          The district court granted summary judgment to Twin City, conclud-
   ing that the settlement payment was not a “loss” because it was not an
   amount that HMI was “legally liable to pay solely as a result of a claim.”




                                            4
Case: 20-20122        Document: 00516002239             Page: 5      Date Filed: 09/02/2021




                                         No. 20-20122


   Specifically, the court reasoned “[i]n the very sense of the words ‘legally
   liable,’ a claim barred by the statute of limitations cannot be a claim in which
   HMI faced legal liability—the law actually bars liability.” That conscientious
   reasoning is erroneous for two key reasons. 3
           First, the district court did not account for the policy’s definition of
   the term “claim,” instead treating it as synonymous with “cause of action.”
   That error is apparent from the court’s referring to a “claim barred by the
   statute of limitations.” A cause of action can certainly be time-barred by a
   statute of limitations. But the policy’s definition of “claim” includes a “writ-
   ten demand for monetary damages or other civil non-monetary relief”—i.e.,
   a Demand Letter—which cannot. Second, the district court interpreted the
   phrase “legally liable to pay” to mean effectively that HMI actually lost or
   would have lost had the Geibs filed suit. The court’s reasoning that HMI
   was not “legally liable to pay” the claim because HMI likely would have won
   based on limitations if the Geibs sued demonstrates its use of that inter-
   pretation. But under Texas law, “legally liable to pay” can mean a contrac-
   tual obligation to pay. Comsys Info. Tech. Servs. v. Twin City Fire Ins. Co.,



           3
             Another possible error was allowing Twin City to prevail on a theory relying on
   HMI’s supposed lack of liability to the Geibs. Given that Twin City breached its duty to
   defend, it was arguably estopped from maintaining that HMI was not liable to the Geibs,
   based on the statute of limitations or any other reason. See Great Am. Ins. Co. v. Hamel,
   525 S.W.3d 655, 662 (Tex. 2017) (“[A]n insurer that wrongfully refuses to defend its
   insured is barred from collaterally attacking a judgment or settlement between the insured
   and the plaintiff.”). On the other hand, coverage cannot be created ex nihilo by estoppel.
   See Utica Nat’l Ins. Co. of Tex. v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex. 2004). Twin
   City’s argument—that HMI’s lack of liability for the underlying conduct means the set-
   tlement is not covered—highlights a tension between those two principles of Texas
   insurance law.
           Because Twin City’s position is ultimately unavailing, we, instead of making an
   Erie-guess as to whether Texas courts would resolve that tension in favor of estoppel,
   assume without deciding that Twin City is not estopped from prevailing on that argument.




                                               5
Case: 20-20122        Document: 00516002239             Page: 6      Date Filed: 09/02/2021




                                        No. 20-20122


   130 S.W.3d 181, 189 n.3 (Tex. App.—Houston [14th Dist.] 2003, pet.
   denied). Such a contractual obligation can arise through settlement. This
   interpretation is bolstered by the inclusion of “settlement amounts” in the
   list of payments included as damages.
             With those two misinterpretations clarified, the settlement payment’s
   inclusion in the policy becomes clear. The policy covers “Loss . . . resulting
   from an Entity Claim.” The demand letter that the Geibs’ attorney sent to
   HMI constitutes an Entity Claim because it is a “written demand for mone-
   tary damages or other civil non-monetary relief.” The HMI’s settlement
   payment constitutes a Loss because it is an amount that HMI is legally
   liable—through contract—to pay to the Geibs as a result of the demand
   letter.
             The fact that the Geibs never filed their threatened suit and that the
   limitations period had seemingly run does not change that. The policy does
   not require that the party suing the insured win a judgment. 4 Nor does it
   require that the insured meet a threshold likelihood of losing the threatened
   lawsuit before a settlement can be covered. The party defending the suit,
   threatened or filed, has the right to measure the legal risk it presents and
   decide whether to settle; that is why insurers that breach their duty to defend
   cannot challenge the reasonableness of the settlement amount. See Evanston
   Ins. Co. v. ATOFINA Petrochemicals, Inc., 256 S.W.3d 660, 670–74 (Tex.
   2008). The fact that the statute of limitations, and not the merits, was the
   reason HMI was likely 5 to prevail does not change that basic tenet of



             4
            Even if it did, Twin City might be estopped from relying on that requirement,
   given that it breached its duty to defend. See Enserch Corp. v. Shand Morahan & Co.,
   952 F.2d 1485, 1496 n.17 (5th Cir. 1992).
             5
            We emphasize that HMI was likely, not certain, to prevail. As HMI suggests,
   there were conceivable ways for the Geibs to overcome limitations. At the very least, HMI




                                              6
Case: 20-20122         Document: 00516002239                Page: 7       Date Filed: 09/02/2021




                                           No. 20-20122


   insurance law.

                                                 III.
           Twin City raises two alternative grounds supporting the summary
   judgment in its favor. First, it contends that the settlement between HMI
   and the Geibs was not the result of an adversarial process, so it has no duty
   to indemnify. Second, it contends that a policy exclusion applies. For differ-
   ing reasons, neither supports the summary judgment. 6

                                                 A.
           Twin City’s theory that it has no duty to indemnify because the settle-
   ment was not the result of an adversarial process does not support the sum-
   mary judgment for two reasons. First, it’s not the case that insurers, as a
   matter of law, have no duty to indemnify settlements that did not result from
   a fully adversarial process. Instead, such a showing only releases an insurer
   that breached its duty to defend from being fully bound by the settlement.
   See Hamel, 525 S.W.3d at 665. In other words, showing the settlement did
   not result from a fully adversarial process gives insurers the opportunity to
   contest the amount and validity of the settlement, but it does not give them a
   get-out-of-coverage free card.
           Second, HMI and the Geibs’ settlement was the result of a fully adver-



   plausibly would have had to expend more resources litigating limitations.
           6
              Twin City also asserts that HMI waived its ability to contest those points by not
   addressing them in its opening brief. That is plainly wrong. Appellants do not have to
   address issues not relied on by the district court in order to preserve them; adequate
   discussion in a reply brief after an appellee raises the issue is sufficient. See Certain Under-
   writers at Lloyd’s, London v. Axon Pressure Prods. Inc., 951 F.3d 248, 273 n.19 (5th Cir. 2020).
   Because the district court did not rely on those grounds for its decision, HMI had no
   responsibility to address them in its opening brief, and it adequately addressed the issues in
   its reply brief.




                                                  7
Case: 20-20122        Document: 00516002239             Page: 8      Date Filed: 09/02/2021




                                         No. 20-20122


   sarial process. In determining whether the proceeding was adversarial, “the
   controlling factor is whether, at the time of the underlying trial or settlement,
   the insured bore an actual risk of liability for the damages awarded or agreed
   upon, or had some other meaningful incentive to ensure that the judgment or
   settlement accurately reflects the plaintiff’s damages and thus the defendant-
   insured’s covered liability loss.” Id. at 666. The possibility of being liable for
   damages or the settlement if the insurer does not ultimately cover it is an
   adequate incentive to make such a settlement adversarial. Id. (discussing
   ATOFINA, 256 S.W.3d at 673–74). Typically, cases in which that possibility
   is absent involve the insured assigning its rights against the insurer to the
   party suing it as the entirety of the settlement. But that’s not what happened
   here. HMI settled knowing that if it lost this suit, it would be on the hook to
   pay the settlement; that is enough to give it the proper incentive to reach a
   fair settlement.

                                              B.
           Twin City’s contention that a policy exclusion applies also does not
   support the summary judgment. The insurance policy excludes “Loss . . . in
   connection with any Claim based upon, arising from, or in any way related to
   any actual or alleged . . . rendering of, or failure to render, any services for or
   on behalf of others for a fee . . . .” Twin City contends that that exclusion
   removes HMI’s settlement payment from coverage because HMI regularly
   performed wire services for the Geibs for a fee, and the Geibs’ threatened
   negligence suit arose from a wire service.
           HMI admits that it provided wire transfer services to the Geibs as a
   matter of course but denies that it did so “for a fee.” 7 It has enough evidence


           7
             HMI also contends that this particular wire transfer was not done “for on or on
   behalf of” the Geibs, because a fraudster, not the Geibs, requested the wire transfer. We
   express no opinion on the matter and leave it to the district court to decide whether that




                                               8
Case: 20-20122       Document: 00516002239             Page: 9      Date Filed: 09/02/2021




                                        No. 20-20122


   that the wire transfer services were provided gratis to preclude summary
   judgment for Twin City. Specifically, HMI points to the Administrative Ser-
   vices Agreement between it and the Geibs, which lists the services HMI
   charged the Geibs for and does not mention wire transfers. HMI also points
   to its employee’s testimony that certain services were provided for free. That
   is, at the very least, enough to create a genuine dispute of material fact on the
   question. 8
           We VACATE the summary judgment in favor of Twin City and
   REMAND for further proceedings consistent with this opinion. We place
   no conditions or limitations on what actions the district court should take on
   remand.




   defeats Twin City’s argument on remand.
           8
            Indeed, it is unclear, at this point, what evidence Twin City has that HMI ever
   charged the Geibs for wire transfer services.




                                              9